DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. PCT/CN2017/096957, and PCT/CN2018/084526 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2, 9-17, 20-24 and 26 do not receive benefit of the earlier Application above. Specifically, the following recitations in the claims do not have support in the prior applications: “the at least one of: a yawning state, a number of yawns, yawning duration, or a yawning frequency” of claim 2; performing authentication control based on a result of the facial recognition of claim 14; if no face feature template matching the face feature exists in the database, prompting the driver to register of claim 16; the result of the driver distraction state detection, and the result of the 66Attorney Docket No. 606963 driver scheduled distraction action detection satisfy of claim 12; a location above or near a dashboard, a location above or near a center console, an A-pillar or nearby location, or a rear-view mirror or nearby location of claim 17 and detecting a hand key point in a driver image of a current frame of claim 18 in PCT/CN2017/096957 and “the at least one of: a yawning state, a number of yawns, yawning duration, or a yawning frequency” 0f claim 2 in PCT/CN2018/084526.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,853,675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature of the claims of the instant Application are recited in the claim of the patent, and since, the word “comprising” in claims of the instant Application do not preclude further limitations of the claims of the Patent, the claims of the instant Application would be obvious in view of the claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0004619 A1 to Qin et al (hereinafter ‘QIN’).
Regarding claim 2, QIN discloses wherein the driver fatigue state detection comprises: detecting at least part of a face region of the driver in the driver image to obtain state information of the at least part of the face region, the obtained state information comprising at least one of: eye open/closed state information or mouth open/closed state information; obtaining a parameter value of an index for representing a driver fatigue state based on the state information of the at least part of the face region within a period of time; and determining the driver fatigue state based on the obtained parameter value; wherein the index for representing the driver fatigue state comprises at least one of an eye closure degree or a yawning degree; wherein the parameter value of the eye closure degree comprises at least one of: a number of eye closures, an eye closure frequency, eye closure duration, eye closure amplitude, a number 62Attorney Docket No. 711521: DIV2 of eye semi-closures, or an eye semi-closure frequency; wherein the parameter value of the yawning degree comprises at least one of: a yawning state, a number of yawns, yawning duration, or a yawning frequency (Para [0059-0061]).
Claims 12, 14 and 16-18 are similarly met by QIN throughout its disclosure. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action, of claims 1, 19 and 20. The following is a statement of reasons for the indication of allowable subject matter:  The prior art or the prior art of record specifically, US 2019/0056732 A1 to AOI et al, US 2003/0156742 A1 to Witt et al and US 2017/0285741 A1 to PARK et al, does not disclose:
. . . . determining a pupil edge location based on an eye image positioned by an eye key point among face key points, and computing a pupil center location based on the pupil edge location; and computing gaze direction information based on the computed pupil center location and an eye center location, of claims 1, 19 and 20 combined with other features and elements of the claims;
Claims 2-18 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662